Citation Nr: 0310278	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  00-19 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from March 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied the veteran's claim 
to reopen on the basis that new and material evidence had not 
been submitted.


REMAND

The veteran claims entitlement to service connection for 
residuals of a right knee injury.  A review of the record 
leads the Board to conclude that additional development is 
necessary in this case before proceeding with appellate 
disposition, as the record does not contain sufficient 
development to render a decision as to the veteran's claim at 
this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2002).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claims.  Nonetheless, notice of the veteran's 
rights and responsibilities under the VCAA, as well as VA's 
responsibilities in assisting the veteran in the development 
of his claims for service connection, was not provided by the 
RO, as the VCAA was not yet enacted at the time of the 
issuance of the statement of the case.  As a consequence, the 
veteran's claims were certified to the Board without the 
veteran being given appropriate notice of his rights and 
responsibilities, and VA's responsibilities under the VCAA.

Nevertheless, the Board, undertook the responsibility of 
providing the veteran with a letter explaining the provisions 
of the VCAA.  However, a portion of the regulations 
implementing the VCAA was recently invalidated by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit specifically found that, under 
the statute, a veteran has one year in which to submit 
additional evidence and argument in support of his or her 
claims following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. 
§ 19.9(a)(2)(ii).  Accordingly, that portion of the 
regulations limiting a veteran's response time to thirty 
days, 38 C.F.R. § 19.9(a)(2)(ii), was invalidated.  See 
Disabled American Veterans, et. al. v. Principi, No. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  Consequently, the 
veteran's claims must be remanded to the RO to ensure that 
the veteran is given proper notice of his rights and 
responsibilities under the VCAA, allowed the appropriate time 
in which to respond to the notice of the VCAA and/or waive 
that response time, and to ensure that all duty to notify and 
duty to assist obligations of the VA are met.

Additionally, a review of the record discloses that the 
veteran has not been afforded a VA examination to determine 
the nature and etiology of the veteran's right knee injury.  
It is unclear from the medical evidence of record whether the 
veteran's current right knee disorder is related to the 
veteran's treatment for right knee pain during his service.  
In this regard, the Board notes that the veteran reported a 
prior right knee injury at that time, but also reported a 
sudden onset of symptoms related to his right knee.  In 
addition, the veteran was treated for a torn medial meniscus 
in 1969.  He has also been diagnosed with degenerative 
arthritis and bursitis, although it is unclear whether these 
disorders involve the right knee.  Private medical records 
dated at various intervals from 1969 through 1999 
consistently indicate that the veteran reported an injury 
during his service as well as a work-related injury.  
Therefore, the Board finds that the veteran should be 
afforded a VA examination in order to determine the nature 
and etiology of the veteran's current right knee disorder, 
including whether this disorder is causally or etiologically 
related to his treatment for right knee pain during his 
service.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) 
(VA has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002).  

2.  The RO is requested to send the 
veteran notice of the provisions of the 
VCAA, the kind of information needed from 
him, and what he could do to help his 
claim, as well as his and the VA's 
responsibilities in obtaining evidence.  
He should be given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive his right to 
the one-year response time required under 
the VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

3.  Following completion of the 
aforementioned development, the veteran 
should be afforded a VA examination to 
determine the nature, severity, and 
etiology of any current right knee 
disorder(s) that the veteran may have.  
The veteran's VA claims folder should be 
made available to the examiner for 
review. The examiner is requested to 
review all pertinent records associated 
with the claims file.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished, including obtaining 
information as to the veteran's medical 
and occupational history prior to and 
following his service.  The examiner is 
requested to report complaints and 
clinical findings in detail, and to 
clinically correlate the veteran's 
complaints and findings to each diagnosed 
disorder.  The examiner is then requested 
to offer an opinion as to whether any 
current right knee disorder(s) was/were 
causally or etiologically related to the 
veteran's period of active military 
service, including his November 1966 
treatment for right knee pain.  The 
examiner is also requested to take into 
consideration the veteran's medical 
history prior to and following service, 
including the automobile accident 
reported by the veteran in 1966 and any 
subsequent occupational injuries, as 
noted in his private medical records.  
The examiner should report complaints and 
clinical findings in detail and the basis 
for the examiner's opinion should be 
fully explained with reference to 
pertinent evidence in the record.

4.  The RO should review the veteran's 
claim of new and material evidence to 
reopen a claim of entitlement to service 
connection in light of all evidence 
associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




